Citation Nr: 1041817	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-30 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to January 
1963.  He died in January 2008.  The appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

When this case was previously before the Board in July 2010, it 
was remanded for additional development.  It has since returned 
to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2008, with an immediate cause of 
death of acute pulmonary thromboemboli due to or as a consequence 
of end-stage interstitial fibrosis of the lung; another 
significant condition contributing to death, but not resulting in 
the underlying cause was noted to be "war wounds."  

2.  At the time of death, the Veteran was service-connected for 
spondylosis of the lumbar spine with right sciatic neuropathy and 
osteoarthritis; residuals of a head injury with scalp laceration 
and concussion; residuals of a left mandible fracture; and an 
appendectomy scar.  A total disability rating due to individual 
unemployability (TDIU) was in effect.  

3.   The cause of the Veteran's death, acute pulmonary 
thromboemboli due to or as a consequence of end-stage 
interstitial fibrosis of the lung, did not have onset during 
active service and has not otherwise been shown by competent 
medical evidence to be etiologically related to active service.

4.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.


CONCLUSION OF LAW

The criteria for a grant of service connection for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1310, 5103A, 5106, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Specific to a claim for  Dependency and Indemnity Compensation 
(DIC) benefits, VA's notice requirements include (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this case, an April 2008 pre-rating letter and August 2010 
post-rating letter provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim of service connection for the cause of the Veteran's death, 
as well as what information and evidence must be submitted by 
her, and what information and evidence would be obtained by VA.  
The August 2010 letter provided information consistent with Hupp.  
In addition, the August 2010 letter provided the appellant with 
information regarding effective dates consistent with 
Dingess/Hartman.

After issuance of the August 2010 letter, and opportunity for the 
appellant to respond, the claim was readjudicated in a September 
2010 supplemental statement of the case.  Hence, while this later 
notice post-dates the RO's initial adjudication of the claim, the 
appellant is not shown to be prejudiced by the timing of such 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records, VA medical records, and a VA physician's opinion.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the appellant.  

The Board acknowledges that, unfortunately, medical records from 
MacDill Air Force Base, where the appellant alleged that the 
Veteran previously received treatment, could not be found.  The 
record reflects that some records from 1986 through 1988 are 
associated with the claims file, and that VA made numerous 
attempts to find further records-outlined in a March 2010 
memorandum-- but to no avail.  In light of the above, the Board 
finds that the RO has fulfilled its duty to assist the appellant 
obtain these records, and any further efforts in that regard 
would be futile.

As noted in the Introduction, the Veteran's case was remanded in 
July 2010.  The purpose of this remand was to provide the 
appellant with complete VCAA notice, particularly with regards to 
the requirements from Hupp and to obtain an opinion as to whether 
the Veteran's death was related to a disorder or incident from 
service.

The record reflects that proper VCAA notice was sent in July 
2010, and that a VA physician provided an opinion regarding the 
cause of the Veteran's death in September 2010.  Thus, all of the 
Board's remand instructions have been complied with.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance). 

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods. See Hilkert v. West, 
12 Vet. App. 145 (1999).

First, if a Veteran exposed to radiation (as defined by 
regulation as having engaged in a radiation risk activity) during 
active duty later develops one of the diseases listed in 38 
C.F.R. § 3.309(d), a rebuttable presumption of service connection 
arises. See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
These diseases are ones in which the VA Secretary has determined 
that a positive association with radiation exposure exists.

Second, service connection may be established if a radiation- 
exposed Veteran develops a "radiogenic disease" (one that may be 
induced by ionizing radiation, either listed at 38 C.F.R. § 
3.311(b) or established by competent scientific or medical 
evidence to be radiogenic disease), and if the VA Undersecretary 
for Benefits determines that a relationship in fact exists 
between the disease and the Veteran's exposure in service. When a 
claim is based on a disease other than one of those listed in 38 
C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim 
under the provisions of 38 C.F.R. § 3.311 provided that the 
claimant has cited or submitted competent scientific or medical 
evidence that the claimed condition is a radiogenic disease. 38 
C.F.R. § 3.311(b).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus between 
the claimed condition and service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

To establish entitlement to service connection for the cause of 
the veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  Service-
connected disability will be considered as the principal cause of 
death when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown that 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that a service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  38 
C.F.R. § 3.312(c)(1).

Analysis

The appellant contends that the Veteran's death was due to 
service.  In particular, she claims that the Veteran died from a 
respiratory disorder due to his exposure to radiation while in 
active service.  She contends that the Veteran flew large 
aircraft in the Far East that occasionally carried atomic 
weapons, and that he wore a dosimeter around his neck to measure 
the radiation.  She also pointed out that the Veteran suffered 
from any unrelenting cough for 25 to 30 years leading up to his 
death, and that no doctor was able to diagnose the origin of this 
cough.

A certificate of death is of record, which establishes the 
Veteran's immediate cause of death as acute pulmonary 
thromboemboli due to or as a consequence of end-stage 
interstitial fibrosis of the lung.  Other significant conditions 
contributing to death, but not resulting in the underlying cause 
was noted to be "war wounds."  There is no further 
clarification provided in the death certificate.

At the time of death, the Veteran was service-connected for 
spondylosis of the lumbar spine with right sciatic neuropathy and 
osteoarthritis; residuals of a head injury with scalp laceration 
and concussion; residuals of a left mandible fracture; and an 
appendectomy scar.  A TDIU was also in effect.  

The Veteran's service treatment records note that he was treated 
for a variety of disabilities in service, including low back 
problems and appendicitis.  These records also indicate that the 
Veteran was involved in an aircraft accident the result of which 
he suffered a lacerated scalp and was rendered unconscious.  A 
normal recovery was indicated.  

With respect to post-service medical evidence, records from 
MacDill Air Force Base from 1986 to 1988 demonstrate that the 
Veteran experienced pulmonary difficulties and a chest X-ray 
showed some nodules in the chest.  The Veteran was referred to a 
pulmonary specialist in February 1986, when a diagnosis of 
metastatic disease to the lung was assigned.  

VA outpatient treatment records from 2002 through 2008 reveal a 
diagnosis of interstitial lung disease.  In October 2002, it was 
noted that the Veteran's restrictive disease was "almost 
assuredly" due to imuran or mesalmine exposure.  In July 2004, 
it was noted that the Veteran had a chronic cough for many years.  
A long history of chronic interstitial changes but with 
intercurrent restrictive lung disease due to mesalamine or 
azothiaprine was noted.  Entries from around the time of the 
Veteran's death indicated that he was admitted to hospice service 
for terminal care for end-stage interstitial lung disease in 
December 2007 due to worsening cough.  He was treated for this 
disease until his death in January 2008.

The Veteran's claims file, including his death certificate, was 
reviewed by a VA physician in September 2010.  He noted that the 
Veteran was service-connected for spondylolisthesis with right 
sciatic neuropathy and osteoarthritis, residual head injury, 
scalp laceration and concussion, residuals of a left mandible 
fracture and an appendectomy scar at the time of death.  After a 
complete review of the Veteran's medical records, he determined 
that it was less likely as not that the service-connected 
diagnoses aggravated or materially contributed to the Veteran's 
cause of death, which was acute pulmonary thromboemboli, end 
stage interstitial fibrosis of the lungs.  The physician found no 
reference in the claims file or service treatment records of any 
service-related medical condition that would contribute to the 
Veteran's causes of death.  He noted that the Veteran had a long 
history of lung disease not related to or aggravated by military 
service.

Initially, the Board notes that the Veteran did not die from a 
disability associated with radiation exposure, and the appellant 
has not submitted any medical evidence that would relate the 
Veteran's cause of death to radiation exposure. As the Veteran 
did not die from a disease specific to radiation exposed 
Veteran's per 38 C.F.R. § 3.309(d)(2), or from a radiogenic 
disease pursuant to 38 C.F.R. § 3.311(b)(2), service connection 
for the cause of the Veteran's death on these bases is not 
warranted.  38 C.F.R. § 3.311 (2010).

Based on the foregoing evidence, the Board has determined that 
service connection for the cause of the Veteran's death is not 
warranted.  The evidence fails to show that the Veteran's death 
the result of a service-connected disability.  None of the 
Veteran's service-connected disabilities were listed as a cause 
of death on the death certificate, nor discussed in the medical 
records leading up to the Veteran's death. Moreover, the only 
definitive medical opinion of record-the September 2010 VA 
physician's  report-- determined that it was less likely as not 
that the Veteran's service-connected diagnoses aggravated or 
materially contributed to the Veteran's cause of death.

The Board acknowledges that the death certificate lists "war 
wounds" as a significant condition contributing to death.  
However, the Board has found this notation insufficiently exact 
to establish a nexus between the Veteran's service and his death.  
There is no indication from the records from around the Veteran's 
January 2008 death that any "war wound" contributed to his 
death or information clarifying what was meant by this term.  In 
contrast, the VA physician who reviewed the claims file explained 
that, given the facts of this case, the Veteran's death was 
unrelated to any event or injury during service.  Thus, the only 
definitive medical opinion of record is against the claim herein.  

The Board further finds that record presents no other basis for a 
grant of service connection for the cause of the Veteran's death 
in this case.  The interstitial lung disease which ultimately 
resulted in the Veteran's death is not shown to have been present 
in service or for many years thereafter.  In fact, the record 
reflects that lung disease was first diagnosed in 1986, more than 
20 years after the Veteran's discharge from service.  The passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is a factor that 
tends to weigh against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  Moreover, in this case, there is no 
evidence of any continuity of symptomatology.  Indeed, the 
appellant is clearly not asserting that the Veteran had a lung 
disability since his discharge from service.  Moreover, the VA 
opinion provider specifically determined that the Veteran had a 
long history of lung disease not related to or aggravated by 
military service.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the written assertions advanced by the 
appellant; however, none of this evidence provides a basis for 
allowance of the claim.  As indicated above, this claim turns on 
the matter of whether disability resulting in the Veteran's death 
is medically related to service--a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).   The Board acknowledges that case law 
enables the claimant to speak as to questions of diagnosis and 
even etiology in some cases involving lay observable factors, 
such as a fall leading to a broken leg.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the 
matter at issue is very obviously medically complex and as such, 
the appellant, as a lay person, is not competent to conclude that 
the Veteran's lung disease was due to radiation exposure or was 
otherwise of service origin.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The preponderance of the evidence is against the 
claim.


ORDER

Service connection for the Veteran's cause of the death is 
denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


